t c summary opinion united_states tax_court conrad fitzgerald lewis petitioner v commissioner of internal revenue respondent docket no 2430-04s filed date conrad fitzgerald lewis pro_se steven m webster for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively after concessions the issues for decision are whether petitioner is entitled to claim the dependency_exemption deduction for dd for tax years and whether petitioner is entitled to a child_tax_credit with dd as the qualifying_child for tax years and whether petitioner is entitled to claim schedule c expenses for the and tax years whether petitioner is entitled to miscellaneous_itemized_deductions for the tax_year and whether petitioner failed to report interest_income for tax years and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are 1petitioner listed km bw and dd the court uses only the minor child’s initials as dependents on his tax returns for the taxable years and in the notice_of_deficiency respondent disallowed petitioner’s claimed dependency_exemption deductions and related child tax_credits for km bw and dd however at trial respondent conceded that petitioner was entitled to the dependency_exemption deductions and related child tax_credits for km and bw for the taxable years and 2respondent also adjusted petitioner’s miscellaneous_itemized_deductions for the amount_of_deductions with respect to taxable_year to which petitioner is entitled is a computational matter which will be decided based on the court’s resolution of the issues in this case incorporated herein by this reference petitioner resided in hopkins south carolina on the date the petition was filed in this case in march of petitioner and paula b lewis ms lewis were married ms lewis had a child km from a previous relationship petitioner and ms lewis had two children during their marriage bl and jl petitioner and ms lewis also had two foster children bw and dd in their custody during the taxable years in issue dd is the only child at issue in the present case on date the south carolina department of social services issued to petitioner and ms lewis a license to conduct a foster family boarding home under the provisions of act number sec_3 enacted date dd was placed with petitioner and ms lewis by growing home a branch of south carolina social services from date through date petitioner and ms lewis separated in taxable_year at that time petitioner moved out of their house at the time of trial petitioner and ms lewis were still trying to reconcile but were not formally divorced petitioner and ms lewis purchased their house in using their combined funds the house was titled solely in ms lewis’s name ms lewis claimed a deduction for the home mortgage interest_paid on her and petitioner’s house for taxable_year of dollar_figure during the years in issue ms lewis was a self-employed cosmetologist also during the years in issue petitioner was employed as a truck driver by wilson trucking corporation petitioner received wage income from wilson trucking corporation for taxable years and of dollar_figure dollar_figure and dollar_figure respectively further during the years in issue petitioner operated a hair cutting and beauty salon business known as your future style sometime in ms lewis started a business known as kiddy cuts and styles during ms lewis ceased business operations of kiddy cuts and styles shortly after ms lewis discontinued her existing business in date petitioner started his business named your future style the business petitioner leased a commercial unit in leesburg plaza commercial space which was located in columbia south carolina petitioner and ms lewis’s names were both on the commercial lease contract and the phone bills for the business the utility bills relating to the business were in the name of and addressed to paula b adams doing business as kiddy cuts style 3the court assumes that paula b adams is ms lewis’s maiden name petitioner renovated the commercial space before opening his salon petitioner’s commercial space consisted of three barber chairs and six salon stations petitioner leased out the barber chairs and salon stations to licensed barbers and cosmetologists the average lease rentals for the barber chairs and salon stations were dollar_figure and dollar_figure per week respectively one of the cosmetologists to whom petitioner leased a salon station was ms lewis ms lewis filed federal_income_tax returns for the taxable years and ms lewis attached a schedule c profit or loss from business to each of her form sec_1040 u s individual_income_tax_return for the taxable years and on her schedules c for these years ms lewis reported her principal profession as a cosmetologist her business name as your future style and the commercial space as the address of your future style petitioner received interest_income during taxable years and from wachovia bank of dollar_figure and dollar_figure respectively petitioner also received interest_income during taxable years and from fort jackson federal credit_union of dollar_figure and dollar_figure respectively petitioner did not report any of this interest_income on his and federal_income_tax returns on his federal_income_tax return petitioner claimed dependency_exemption deductions for km bw and dd and child tax_credits for km bw and dd as the qualifying children also petitioner attached to his federal_income_tax return a schedule c on his schedule c for taxable_year petitioner reported dollar_figure of business income from the business petitioner deducted dollar_figure in business_expenses which resulted in a reported business loss of dollar_figure petitioner’s schedule c business_expenses were as follows line insurance other than health dollar_figure line 20a rent or lease vehicles machinery and equipment dollar_figure dollar_figure line repairs and maintenance dollar_figure line supplies dollar_figure line taxes and licenses line utilities dollar_figure dollar_figure line other expenses total dollar_figure furthermore petitioner attached a schedule a itemized_deductions to his federal_income_tax return on his schedule a petitioner claimed as follows in pertinent part itemized_deductions amount dollar_figure line state and local income taxe sec_901 line real_estate_taxes line personal_property_taxes line total taxes big_number line home mortgage interest and points big_number line gifts to charity by cash big_number or check church line other than by cash or check line total contributions to charity line unreimbursed employee_expenses uniforms and cleaning dollar_figure shoe sec_250 line tax preparation fees line total limited misc expenses line net limited misc deduction line total itemized_deduction sec_250 big_number big_number big_number big_number big_number as previously stated petitioner did not report any interest_income on his federal_income_tax return on hi sec_2001 federal_income_tax return petitioner claimed dependency_exemption deductions for km bw and dd and child tax_credits for km bw and dd as the qualifying children also petitioner attached to hi sec_2001 federal_income_tax return a schedule c on his schedule c for taxable_year petitioner reported dollar_figure of business income from the business and deducted dollar_figure in business_expenses which resulted in a reported business loss of dollar_figure as previously stated petitioner did not report any interest_income on hi sec_2001 federal_income_tax return on hi sec_2002 federal_income_tax return petitioner claimed dependency_exemption deductions for km bw and dd and child tax_credits for km bw and dd as the qualifying children also petitioner attached to hi sec_2002 federal_income_tax return a schedule c on his schedule c for taxable_year petitioner reported dollar_figure of business income from the business and deducted dollar_figure in business_expenses which resulted in a reported business loss of dollar_figure furthermore petitioner attached a 4the record in this case did not contain an itemized list of petitioner’s schedule c business_expenses for taxable_year sec_2001 and sec_2002 5see supra note schedule a to hi sec_2002 federal_income_tax return on hi sec_2002 schedule a petitioner claimed as follows in pertinent part itemized_deductions line medical and dental expenses line net medical deduction line state_and_local_income_taxes line total taxes line total itemized_deductions amount dollar_figure big_number big_number big_number big_number in the notice_of_deficiency with respect to taxable_year respondent denied petitioner the claimed dependency_exemption deductions the claimed child tax_credits dollar_figure of his claimed dollar_figure business_expense deductions and dollar_figure of his claimed dollar_figure schedule a itemized_deductions additionally respondent determined that petitioner had unreported interest_income of dollar_figure for taxable_year with respect to taxable_year respondent denied petitioner the claimed dependency_exemption deductions the claimed child tax_credits and the entire amount of his claimed dollar_figure schedule c business_expense deductions additionally respondent determined that petitioner had unreported interest_income of dollar_figure for taxable_year with respect to taxable_year respondent denied petitioner the claimed dependency_exemption deductions the claimed child tax_credits the entire amount of petitioner’s claimed dollar_figure schedule c business_expense deductions and dollar_figure of petitioner’s claimed dollar_figure schedule a itemized_deductions discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews 6see footnote 7we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in the present case moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 deduction for dependency_exemption at issue are the dependency_exemption deductions claimed by petitioner for dd sec_151 allows deductions for exemptions for dependents of the taxpayer see sec_151 sec_152 defines the term dependent to mean a child of the taxpayer over half of whose support for the year was received from the taxpayer sec_152 provides that a foster_child shall be treated as a child of the taxpayer if such child satisfies the requirements of sec_152 that section requires that the child be an individual other than an individual who at any time during the taxable_year was the spouse determined without regard to sec_7703 of the taxpayer who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household s upport includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in determining whether an individual received more than one-half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id in other words the support_test requires the taxpayer to establish the total support costs for the claimed individual and that the taxpayer provided at least half of that amount a taxpayer who cannot establish the total amount of support costs for the claimed individual generally may not claim that individual as a dependent 56_tc_512 cotton v commissioner tcmemo_2000_333 dd was placed in petitioner and ms lewis’s home as a foster_child by the department of social services of south carolina on date and dd stayed in their home until date petitioner and ms lewis received approximately dollar_figure per month from social services toward the support of dd petitioner and ms lewis separated in and thereafter petitioner moved out of the house petitioner admitted that after he moved out of the house still occupied by ms lewis his new residence did not constitute the principal_place_of_abode for dd for taxable years and additionally petitioner did not testify that he provided over half of dd’s support for the taxable years and in fact petitioner testified that the department of social services provided funding that completely paid for all of dd’s support for the taxable years at issue in the present case upon the basis of the record before us we find that petitioner has not established that his home during taxable_year and was the principal_place_of_abode of dd further we find that petitioner has failed to establish the total support costs for the claimed individual dd and that he provided at least half of that amount respondent’s determination on this issue is sustained child_tax_credit as previously stated petitioner claimed a child_tax_credit for taxable years and with dd as the qualifying_child in the notice_of_deficiency respondent disallowed the child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant here a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 we have already held that petitioner is not entitled to a dependency_exemption deduction under sec_151 for dd accordingly dd is not considered a qualifying_child within the meaning of sec_24 it follows therefore that petitioner is not entitled to a child_tax_credit under sec_24 with respect to dd schedule c expenses a taxpayer generally may not deduct personal_living_and_family_expenses sec_262 however sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such basis any allowance would amount to unguided largesse 245_f2d_559 5th cir with these well-established propositions in mind we must determine whether petitioner has satisfied his burden of proving that he is entitled to the claimed schedule c expenses at trial petitioner testified that most of his records substantiating his claimed schedule c business_expenses were destroyed due to a fire in his house however petitioner offered into evidence documents which were not destroyed by the alleged fire these documents consisted of bellsouth phone bills which were in the name of and addressed to paula conrad lewis doing business as kiddy cut style utility bills from sce g in the name of and addressed to paula b adams doing business as kiddy cuts style and a letter from r e hendrix - apartment rentals stating this is to confirm the fact that paula conrad lewis rented from us unit n at leesburg 8see footnote plaza satisfactorily from date to date the rent was dollar_figure per month the expenses evidenced by the above-mentioned phone bills and utility bills appear from the text of the bills to be incurred not for the business your future style but for kiddy cuts and styles the record is not entirely clear as to the transition of business operations from kiddy cuts and styles to your future style however we surmise the following facts it appears that out of convenience and for bad credit reasons petitioner transferred the utility and phone accounts from kiddy cuts and styles to his business in doing so he did not change the name of the business on the utility and phone account official records petitioner’s testimony and ms lewis’s form sec_1040 establish that kiddy cuts and styles ceased business operations in and that the charges shown on the above-mentioned phone bills and utility bills were in fact incurred in the operation of the business your future style at first glance the business relationship between ms lewis and petitioner outwardly resembles a joint_venture or a partnership whether a valid partnership exists for federal_income_tax purposes is governed by federal_law see 337_us_733 as pertinent here a partnership for federal_income_tax purposes is defined in sec_761 as a joint_venture or other unincorporated organization through or by means of which any business or venture is carried on and which is not within the meaning of this subtitle a corporation or a_trust or estate see also sec_7701 a partnership is created when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is community of interest in the profits and losses 327_us_280 whether parties have formed a partnership is a question of fact and while all circumstances are to be considered the essential question is whether the parties intended to and did in fact join together for the present conduct of an undertaking or enterprise 42_tc_1067 petitioner stated that ms lewis’s name was on the commercial lease contract the phone bills and the utility bills because he had bad credit and needed her creditworthiness to enter into the lease and obtain phone and utility_services petitioner further testified that profits and expenses stemming from the business were not split between himself and ms lewis ms lewis’s federal_income_tax returns for taxable years and confirm that she did not report any of the income generated by the business her federal_income_tax returns for the taxable years and report that her income was derived from her occupation as a cosmetologist independent_contractor we therefore conclude that petitioner was the sole_proprietor of the business your future style thus he is entitled to deduct all substantiated schedule c expenses that were incurred in the operation of the business a taxable_year as previously stated on his schedule c for taxable_year petitioner reported dollar_figure of business income from the business additionally petitioner deducted dollar_figure in business_expenses which resulted in a reported business loss of dollar_figure respondent in the notice_of_deficiency disallowed dollar_figure of petitioner’s claimed dollar_figure business_expense deductions for taxable_year on the basis of the record in this case for the taxable_year petitioner has substantiated through the phone bills the utility bills and his landlord’s letter business_expenses in the following amounts rent bellsouth phone expenses sce g utility expenses dollar_figure dollar_figure dollar_figure total dollar_figure petitioner has substantiated schedule c business_expenses for taxable_year of dollar_figure as previously stated respondent in the notice_of_deficiency allowed petitioner dollar_figure in schedule c business_expenses thus respondent has allowed a larger amount than petitioner was able to substantiate at trial therefore we sustain respondent’s determination as to the taxable_year b taxable_year as previously stated on his schedule c for taxable_year petitioner reported dollar_figure of business income from the business additionally petitioner deducted dollar_figure in business_expenses which resulted in a reported business loss of dollar_figure respondent in the notice_of_deficiency disallowed the entire amount of petitioner’s claimed dollar_figure schedule c business_expense deductions for taxable_year on the basis of the record in this case for the taxable_year petitioner has substantiated through the aforementioned documents business_expenses in the following amounts rent bellsouth phone expenses sse g utility expenses dollar_figure dollar_figure dollar_figure total dollar_figure petitioner has substantiated schedule c business_expenses for taxable_year of dollar_figure we conclude that petitioner is entitled to deduct schedule c business_expenses for taxable_year of dollar_figure c taxable_year as previously stated on his schedule c for taxable_year petitioner reported dollar_figure of business income from the business additionally petitioner deducted dollar_figure in business_expenses which resulted in a reported business loss of dollar_figure respondent in the notice_of_deficiency disallowed the entire amount of petitioner’s claimed dollar_figure schedule c business_expense deductions for taxable_year on the basis of the record in this case for the taxable_year petitioner substantiated through the aforementioned documents the following amounts of business_expenses rent bellsouth phone expenses sce g utility expenses total dollar_figure dollar_figure dollar_figure dollar_figure petitioner has substantiated schedule c business_expenses for taxable_year of dollar_figure we conclude that petitioner is entitled to deduct schedule c business_expenses for taxable_year of dollar_figure miscellaneous_itemized_deductions petitioner attached a schedule a to his federal_income_tax return in the notice_of_deficiency respondent disallowed dollar_figure of petitioner’s claimed dollar_figure schedule a itemized_deductions for taxable_year the amount of dollar_figure disallowed by respondent consists of disallowed home mortgage interest_expense of dollar_figure disallowed total contributions to charity of dollar_figure and disallowed net limited miscellaneous_itemized_deductions of dollar_figure a home mortgage interest as stated above respondent disallowed petitioner’s claimed deduction of dollar_figure for home mortgage interest_paid during taxable_year respondent contends that petitioner is not entitled to any of the claimed deduction because the house was purchased and encumbered by a mortgage in ms lewis’s name and titled in ms lewis’s name petitioner testified that the house was in ms lewis’s name because of his bad credit history as pertinent here sec_163 and h allows an individual a deduction for all interest_paid within the taxable_year on indebtedness except for personal_interest qualified_residence_interest is excluded from the definition of personal_interest and thus is deductible under sec_163 see sec_163 qualified_residence_interest is any interest which is paid_or_accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness see sec_163 acquisition_indebtedness is any indebtedness secured_by the qualified_residence of the taxpayer or incurred in acquiring constructing or substantially improving the qualified_residence see sec_163 the indebtedness generally must be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir affg tcmemo_1976_150 as previously stated at trial petitioner testified that the qualified_residence was in ms lewis’s name because of his bad credit history petitioner presented no documentary_evidence such as the mortgage itself or canceled checks to prove that the mortgage was his obligation or that he paid the mortgage interest during taxable_year further ms lewis claimed a deduction for the home mortgage interest_paid on the subject property for taxable_year in the amount of dollar_figure since petitioner has failed to provide any proof that the mortgage was his obligation or that he made mortgage interest payments we sustain respondent’s disallowance of petitioner’s claimed deduction of home mortgage interest b gifts to charity on petitioner’s schedule a filed with his federal_income_tax return for taxable_year he reported the following gifts to charity itemized_deductions gifts by cash or check gifts other than by cash or check total gifts amount dollar_figure dollar_figure respondent determined that petitioner did not adequately substantiate that gifts other than by cash or check were made respondent further determined that if such gifts were made petitioner did not adequately substantiate the fair_market_value of the gifts accordingly respondent allowed a deduction for charitable_contributions for taxable_year in the amount of dollar_figure deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 sec_1_170a-13 income_tax regs in turn sets forth the types of substantiation necessary to support deductions for charitable_contributions for charitable_contributions of property other than money taxpayers generally must maintain for each contribution a receipt from the donee showing the following information the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs petitioner provided no documentation that would substantiate that his claimed gifts other than by cash or check were made or the fair_market_value of such alleged gifts furthermore petitioner did not give any testimony as to any specific charitable gifts on the basis of the record in this case we conclude that petitioner has not substantiated any charitable gifts for taxable_year other then those already allowed by respondent accordingly respondent’s determination on this issue is sustained c unreimbursed employee_expenses on petitioner’s schedule a filed with his federal_income_tax return for taxable_year petitioner deducted unreimbursed employee_expenses of dollar_figure and tax preparation fees of dollar_figure respondent determined that petitioner did not adequately substantiate unreimbursed employee_expenses above the amount of dollar_figure accordingly respondent allowed a deduction for job expenses and most other miscellaneous deductions for taxable_year of dollar_figure as previously stated sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for an expense to be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved deputy v du pont u s pincite to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite the performance of services as an employee constitutes a trade_or_business see sec_1_162-17 income_tax regs the employee must show the relationship between the expenditures and 9respondent calculated this amount by adding the substantiated claimed unreimbursed employee_expenses of dollar_figure to the tax preparation fees allowed of dollar_figure the employment see evans v commissioner tcmemo_1974_267 affd 557_f2d_1095 5th cir the taxpayer bears the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner testified that the unreimbursed employee_expenses were paid in furtherance of his occupation as a truck driver once again petitioner provided no documentation that would substantiate that he paid the claimed expenses or that the alleged expenses were related to his employment as a truck driver on the basis of the record in this case we conclude that petitioner has not substantiated any unreimbursed employee_expenses for taxable_year in excess of the amount allowed by respondent accordingly respondent’s determination on this issue is sustained interest_income petitioner timely filed his federal_income_tax returns for taxable years and without reporting any interest_income respondent in the notice_of_deficiency determined that petitioner received interest_income of dollar_figure and dollar_figure for taxable years and respectively the law is clear gross_income includes all income from whatever source derived sec_61 sec_61 specifically includes income derived from interest respondent has established that petitioner received interest_income from wachovia bank of dollar_figure and dollar_figure for taxable years and respectively and fort jackson federal credit_union of dollar_figure and dollar_figure for taxable years and respectively petitioner has failed to provide any documentation that would contradict respondent’s determination furthermore petitioner has not specifically testified to not receiving the above-mentioned interest_income on the basis of the record in this case we conclude that petitioner has received interest_income of dollar_figure and dollar_figure for taxable years and respectively accordingly respondent’s determination on this issue is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
